                                                                                      Fit pn

                        IN THE UNITED STATES DISTRICT COURT
                                                                              '-'■2 AuGijo
                                                                                    ,DISTRICTI COURT
                                                                                               :;v
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                       DUBLIN DIVISION                       20I9HAR25 PH 3: £+9
                                                                            clerk£
UNITED OF OMAHA LIFE
INSURANCE COMPANY,


        Plaintiff,

        V.                                                  CV    318-010


JONATHAN SEAY,          Individually and         *
As Administrator of the Estate                   *
Of Lewis E. Seay, Jr., DAVID                     *
A. SEAY, SARAH LOU SEAY, and                     *
JAEL M. CONNOR,                                  *
                                                 Vr



        Defendants.                              *




                                          ORDER




        On February 6, 2018, Plaintiff United of Omaha Life Insurance

Company ("United") brought this interpleader action related to an

accidental death insurance policy covering the life of Lewis E.

Seay,        Jr.    in the amount of $200,000.                  Defendant Jonathan Seay,

Lewis Seay's brother, is the beneficiary of the Policy.

        On June 1, 2016, Lewis Seay was murdered.                      Because there was

some suspicion of Jonathan Seay in the death of his brother, United

did     not        immediately   pay     the    death     benefits.         Rather,    United

eventually paid the $200,000 policy benefit into the registry of

this    Court        on March    12,    2018.         Because    they are    heirs    at   law.
United named Jonathan Seay and his other siblings (David A. Seay,

Sarah Lou White, and Jael M. Connor) as defendants in the case.

     Defendants David A. Seay, Sarah Lou White, and Jael M. Connor

were served with process but have failed to appear, plead or

otherwise defendant the action.   Defendant Jonathan Seay answered

the interpleader   complaint on   March   15, 2018, and   has fully

litigated the case.

     On February 21, 2019, upon joint motion from United and

Defendant Jonathan Seay, the Court ordered that United pay into

the Registry of the Court the sum of $19,254.79, representing

interest under the policy.   (Doc. No. 35, at 1.)   The Court also

discharged United from any further liability under or related to

the accidental death policy and the death benefits thereunder.

(Id. at 2.)   United was dismissed from the action, and Jonathan

Seay's counterclaims against United were dismissed with prejudice.

(Id. at 3.)

     On March 15, 2019, the Clerk of Court entered default against

David A. Seay, Sarah Lou White, and Jael M. Connor.   On March 21,

2019, Defendant Jonathan Seay filed the instant motion for default

judgment, seeking the money on deposit in the registry of the

Court.


                                  2
       Defendant's default does not in itself warrant the court in

entering a default judgment.            There must be a sufficient basis in

the pleadings for a judgment entered . . . . The defendant is not

held   to   admit   facts   that        are   not    well-pleaded    or    to   admit

conclusions of law." Nishimatsu Constr. Co. v. Houston Nat'l Bank,

515 F.2d 1200, 1206 (5th Cir. 1975).                A defendant, by his default,

is only deemed to have admitted the ^^plaintiff's well-pleaded

allegations of fact."             Id.     'MT]hree distinct matters [are]

essential in considering any default judgment: (1) jurisdiction;

(2) liability; and (3) damages."              Pitts ex rel. Pitts v. Senecar

Sports, Inc., 321 F. Supp. 2d 1353, 1356 (S.D. Ga. 2004).

       1.   Jurisdiction


       The parties in this case are diverse:               United is a Nebraska

corporation with its principal place of business in Nebraska.

(Compl., Doc. No. 1, 11 1.) Defendants are all citizens of Georgia.

(Id. nil 2, 4-6.)     The amount in controversy exceeds $75,000.                  The

Court therefore has subject matter jurisdiction over this case.

Moreover,    his    Court   has    personal jurisdiction            over   Defendant

Jonathan Seay because he resides in the State of Georgia.
      2.   Liability

      As the disinterested stakeholder. United paid $200,000 into

the Registry of the Court because of the death of Lewis E. Seay,

Jr.   It is undisputed that Jonathan Seay is the sole beneficiary

of the accidental death insurance policy.       (Compl. SI 10.)   It is

also undisputed that Jonathan Seay filed a timely request for

payment under the policy.   (Id. SI 14.)    There is no evidence that

any other person has made a claim to the benefits under the policy

or to the money in the Registry of the Court.         The other named

defendants have not appeared to dispute Jonathan Seay's right to

the policy benefits.^    Therefore, Defendant Jonathan Seay has

established that he is entitled to the policy benefits.

      3.   Damages

      No evidentiary hearing on damages is required         where all

essential evidence is already of record.        S.E.C. v. Smyth, 420

F.3d 1225, 1232 n.l3 (11^^ Cir. 2005).     Here, United's interpleader

claim against Defendants was for a sum certain, i.e., the policy




^ In fact, the record contains a purported Release of Liability,
allegedly signed by David A. Seay, Sarah Lou White, and Jael M.
Connor, in which they disclaim any right to assert a claim to the
policy benefits.
                                 4
benefits and interest thereon.    Accordingly, default judgment in

this amount is proper.

     Conclusion


     Upon the foregoing. Defendant's motion for default judgment

(doc. no. 39) is GRANTED.   The Clerk of Court is directed to ENTER

JUDGMENT in favor of Defendant Jonathan     Seay in the amount of

$219,254.79.   IT IS FURTHER ORDERED that the Clerk disburse to

Jonathan Seay the amount of $219,254.79 plus any accrued interest

from the Registry of the Court.   The Clerk is further directed to

CLOSE this case.


     ORDER ENTERED at Augusta, Georgia, this 25^"^ day of March,

2019.




                                    UNITED/STATES DISTRIGiT JUDGE
